Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 1 of 16 PagelD: 38

Exhibit I
 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 2 of 16 PagelD: 39

 

BOARD OF EDUCATION STATE OF NICW JERSEY.

TOWNSHIP OF LAKEWOOD OFFICE. OF ADMINISTRATIVE LAW
Petitlaners OAL Dict. New EDU-08356-2019

Agency Ref.::142.6/19

vs CERTIFICATION OF
LAURA A, WINTERS.
NIDOE AND

; ROBERT S, FINGER
Respondents

 

 

1, LAURA: A. WINTERS, AND I, ROBERT 8, FINGER and of full age, hereby certify and
state:

1. |, LAURA A, WINTERS, am currently employed as the Superintendent of Schools
for the Lakewood Board of Education (“LBOE”). | am fully familiar with the facts contained herein
ard submit this cerlificntion based on my personal knowledge.

2. I, ROBERT 8. FINGER, om currently employed as the Interim
Business Administrator for the Lakewood Board of Education (“LL.BOE"”), Tam fully familiar.
with the facts contained herein and submit this. certification based on ny personal knowledge.

3, The attaclred chart is to. the best of our knowledge is true-and accurate (EXHIBIT
nA”),

4, We both have discussed same at length with the New Jersey Department of
Education (“NJDOE") Stite Monitor (David Shafter) today (Tuesday, July 2, 2019) who agreed
with all of the numbers contained with the-atlached chart.

3 The Lakewood Public School District requires approximately $16,912,401,00 to
provide a Thorough-und Efficient. (“T&E”) education to its students,

6. We agree that the Distriot is not able to “certify” the Budget at this time.
 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 3 of 16 PagelD: 40

Lakewood Twp. Bd, of Educ. ¥. NJ Dept, of Edugation
OAL.Dkt. Now EDU- O8386-14 ¢ Aponsy Raf 142-6/19
CERT IFICATION OF LAURA A, WINTERS & ROBERT S, FINGER

 

PAGE - 2
JULY 2, 2019
7, We agree that the District cangot expend monies without a certified Budget,
8, We agree that we will néed to participate in further discussions later this evening

to make adetermination if there will.be school tomorrow, ete.
9, We have attempted to obtain additional information and clarification from the

New Jersey Department of Education (“NJDOB") State Monitor (David Shafter), to no avail,

l, LAURA A, WINTERS, Superintendent of Lakewood Township Public School
Dixtricl, certify that the foregoing statements made by me are true, [am aware that if
any of the foregoing statements mnde by me ure willfully falsc, 1 am subject. to

punishment, a)

a: Mee “é theater

i. hte A Winters, oral

 

 

Dated: July 2; 2049

], ROBERT §. FINGER, Interim Business Administrator/Board Secretary of
Lakewood Township Public School District, certify that the foregoing statements
made by me are true. | am aware thal ifany of the foregoing statements made by me

are willfully false, Fam-subject-to punishment.

Yioliedt heap —

Robert S. Finger, Interim Business Administrator
Dated: Jaly 2, 2019 and Board Sceretary
 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 4 of 16 PagelD: 41

EXHIBIT
uy
— TO CERTIFICATION
OF MS. WINTERS & MR. FINGER
JULY 2, 2019
 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 5 of 16 PagelD: 42

Tk eyes

 

 

‘Michael Inzelbuch

   

— ea NCAR an Oe
From: (David Shafter ddshafter@lekewoodpharsorg> >
Sent: Creseay, July. 2, BPN
To: Michael. Inzelbuch
Ce: Robert Finger; Laura Winters
Subject: Re: FW: ADDITIONAL FUNDS NEEDED FROM DOE

On Tue, Jul 2, 2019 at 3:50 PM Michael tnzetbuch <«michael@inzelbuchlaw.com> wrote:

 

From: Michael Inzelbuch

Sent: Tuesday, July 2, 2019 3:42 PM

’ To: Bavid Shafter <dshafter@lakewoodpiners.org=
Cc: Laura Winters <[winters@lakewoodpiners.org>; Robert Finger <rfinger@lakewoodpiners.org>; Sandra
<sandra@Inzelbuchlaw.com>; Moshe Bender <mbender@lakewoodpiners.org>

Subject: RE: ADDITIONAL FU NDS NEEDED FROM DOE

 

 

So ~ If Lunderstand what youare saying ~ u agree that

1. The district for sure needs $ 11,904,068,00

‘2. There Is the real potential for $5,008,333.00 that district could be obligated, up to, to pay if NIDOE loses the
appeal ( or SCHI wins the appeal }

 

, Fromi David Shafter <dshafter@lakewondpiners.org>

- Sent: Tuesday, July 2,2019 3:39PM

To: Michael inzelbuch.<michael@|nzelbuchlaw.com> \
© CerLaura Winters <lwinters@lakewoodpiners.org>; Robert Finger <ringer@lakewoodpiners.org>; Sandra
 

 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 6 of 16 PagelD: 43

-<sahdra@inzelbuchlaw.com>; Moshe Bender <mbender@lakewoodpiners.org>
Subject: Re: ADDITIONAL FUNDS NEEDED FROM BOE

| agree with the accuracy of the numbers In sald document. The. SCH! rebill/tuition appeal may not resolved during the
2019-2020 school year and even if was, it may still not be the full amount requested, | would recommend not
requesting additional funds for this purpose.until the actual amount fs Known.

On Tue, Jul 2, 2019 at 3:14 Pi Michael inzelbuch <qiichael@inzelbuchiaw.com> wrote:
Super and. NIDOE Monitor —

Do wagree with this ?

As ta numbers ?

 

Yes arno

As to it being included in the 2019-20 school year Budget ?

Hf net - why ?

 

if not — when ?

 
 

 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 7 of 16 PagelD: 44

From: Robert Finger <rfinger @lakewoodpiners.org>

Sant: Tuesday, July 2, 2019.3:12 PM

To: David Shafter <dshafter@lakewoodpIners:org>; Laura Winters <lwinters@lakewoodpiners.org>; Michael Inzelbuch
-emichael@inzelbuchlaw.com>; Robert Finger <rfinger@lakewoodpiners.org>

Subject; ADDITIONAL FUNDS NEEDED FROM DOE

 

As per our discussion and review earticr this afternoon, attached Is the agreed upon worksheet detailing needed
additional funding from the DOE,

Robert S. Finger

interim Business Administrator/Board Secretary
Lakewood Board of Education

200 Ramsey Avenue

Lakewood, NJ 08701

(732) 364-2400 x7011,

finger @lakewoodpiners.org

 

David Shafter

CONFIGENTIALITY NOTICE, The information contained in this communication from the New Jersey Department of Education is: privilaged arid
confidential and Is intended for the sole use of the persons or entitles. who-are the addressees. If you are not aft intended recipient of this email, the
dissemination, distribution, copying or use of the information it-contains is strictly prohibited. Tf you. have réceivedt this communication in error, please
inymediately contact the me at (732) 364-2400 ext 7027 to arrange for the return of this information,

David Shafter
State-Monitor
CONFIDENTIALITY NOTICE, The Information contalned in this communication from the New Jersey Department of Education Is privileged and

confidential and Is Intended! for the-sole use of the persons or entilies who are the addressees, If you are not ah intended reciplent of this email; the

dissemination, distribution, copying Or use of, the Information it contains Is strictly prabibited. If you have recelved this-communication in error, pledse
immediately contact the me at (732): 364-2400 ext 7027 to arrange for the return of {iis information.
145

 
 

ees

 

 

 

 

 

 

 

ore

breaey
pie

Pee

 

 

 

Baar

led 07/03/19 Page 8 of 16 PagelD

9 Fi

-DEA Document 1-

19-cv-14690-FLW

Case 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 9 of 16 PagelD: 46

Michael Inzelbuch

 

 

Fram: CRobert Finger2rtinge’@lakewoodpinersctg~,
Sent: Tuesday, July2, 2019: 3:51 PM

To: Michael inzelbuch

ca David Shafter; Laura Winters

Subject: Re: FW: ADDITIONAL FUNDS NEEDED FROM DOE
| agree.

Robert's. Finger

Interlm Business Administrator/Board Secretary
Lakewood Board of Education

“200. Ramsey Avenue

Lakewood, NJ 08701
(732) 364-2400 x7011
rfinger@lakewoodpiners.org ©

On Tuo; Jul 2, 2019 at 3:50 PM Michael Inzetbuch <michael@inzelbuchlaw.com> wrote:

From: Michael inzelbuch

Sent: Tuesday; July 2, 2019 3:42 PM

To: David Shafter <dshafter@lakewoodpiners.org>

Ce; Laura Winters <Iwinters@lakewoodpiners.org>; Robert Finger <rfinger @lakewoodpiners.orge>; Sandra
<saridra @Inzelbuchiaw.com>; Mashe Bender <mbender@lakewoodpiners.org>

Subject: RE: ADDITIONAL FUNDS NEEDED FROM DOE

So — If | understand what you are saying ~ u.agree that

‘4, The district for sure needs.$ 11,904,068,00 < .
 

 

“iehaganenipg nineteen pet

 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 10 of 16 PagelD: 47

2. There is the real potential for $5,008,333.00 that district.could be obligated,.up to , to pay if NJDOE loses ‘the
appeal (or SCH} wins the appeal }.

From: David Shafter <dshatter @lakewoodpinars.org>

Sent: Tuesday, July 2,.2019.5:39.PM

To: Michael inzelbuch <michael@inzeibuchlaw.com>

Cc: Laura Winters <iwinters@lakewoodpiners.org>; Robert Finger <rfinger@lakewoadpIiners.org>; Sandra
<sandra@inzelbuchlaw.com>; Moshe Bender <mbender@lakewoodpiners.org>

Subject: Re: ADDITIONAL FUNDS NEEDED FROM DOE

- dagree with the accuracy of the numbers in said document. The SCHI rebill/tuition appeal may not resolved during the:
- 2019-2020 school year.and-even If was, It may still not be the full amount requested. | would recommend not

oo cna meee wesenanpsteeennn ania etait ie ae me Ni oot Tg me

i

i
\

 

requesting additional funds for this purpose until the actual amount Is known.

On Tue, Jul 2,.2019 at 3:14 PM Michael Inzelbuch <michael@inzelbuchlaw.com> wrote:

Super and NJDOE Monitor —

Do-u agree with this 7

As to numbers?

Yes or no

As to It belng Included In the 2019-20 school year Budget ?

if nat — why.?

fF not - when ?
 

 

 

 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 11 of 16 PagelD: 48

Fromm: Robert Finger <rfinger@lakewoodpiners.org>

Sent: Tuesday, July 2, 2019 3:12 PM

To: David Shafter <dshafter@lakewoodpiners.org>; Laura Winters <lwinters@lakowoodolners,org>; Michael Inzelbuch
<michael@inzelbuchlaw.com>; Robert Finger <rfinger@lakewoodpingrs.org>

| Subject: ADDITIONAL FUNDS NEEDED FROM DOE

As per our discussion and review earlier this afternoon, attached [§ the agreed upon worksheet detailing needed
additional funding from the DOE.

Robert. Finger
-f [pterim Business Administrator/Board Secretary
: + Lakewood Board of Education

} 200 Ramsey Avenue

Lakewood, NJ 08701
(732) 364-2400 x7011

rfinger@lakewoodpiners.org

David Shafter

CONFIDENTIALITY NOTICE, The information contained th this communication from the-New Jersey Department of Education fs priveged and
confidential and is Intended for the sole use of the persons.or entities who are the-aeldresseés, IF you are not-an intended recipiént of this email, the
dissemination, distribution, copying or use-of the information it-conlains Is strictly prohibited, If you have received this communication In error; please

immediately contact.the-te at (732) 364-2400 ext 7027 te arrange For the return of this information.
: 49

led 07/03/19 Page 12 of 16 PagelD

9 F

DEA Document 1

FLW.

19-cv-14690-

Case 3

 
 
 
 

 

ft eRR Le ees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 13 of 16 PagelD: 50

Michael Inzelbuch

 

nn " al
From: Laura Winters <lwinters@lakewoodpiners.org>
Sent: Tuesday, July'2, 2019 3:59 PM
To! David Shafter
cc Michael Inzelbuch; Robert Finger
Subject: Re: FW: ADDITIONAL FUNDS NEEDED FROM DOE

This is exactly what we have been discussing for monthsil|
[ recommend, and | agree,

Respectfully,

Laura A. Winters

Superintendent of Schools

732-905-3633

Work hard in-Silence....,And Let Success Make the Noise!
Never Decrease the Goal, Increase the Effort!

"His easier to build strong children than itis to repair broken men.”
-Frederick Douglass

Success is the result of perfection. hard work, learning from failure, loyalty, and persistence. - Colin Powall

_ On Tue, Jul.2, 2019 at 3:52 PM David Shafter <dshafter@lakewoodpiners.org> wrote:
l agree

On Tue, Jul 2, 2019 at.3:50 PM Michael Inzelbuch <michael@inzelbuchlaw.com> wrote:

i
!
i

|
 

ctatgereoremeeremneremerpet rere tnautumaesecmamenesinettticanginiiayiin. oe 2 + wrrpie pamewsgnam nant

 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 14 of 16 PagelD: 51

 

 

 

From: Michael Inzelbuch

: Sent: Tuesday, July 2, 2019: 3:42 PM
‘ To: David Shafter <dshafter@lakewoodpiners.org>

Ce: Laura Winters <iwinters@lakewoodpiners.org>; Robert Finger <rfinger@lakewoodbiners.org>; Sandra
<sandra@Inzelbuchlaw.com>; Moshe Bender <mbender@lakewoodpiners.ore>
Subject: RE; ADDITIONAL FUNDS NEEDED FROM DOE

So~ if | understand what you are saying ~ u agree that

L.The distriet-for sure needs. $ 11,904,068.00

2.There Is the real potential for $5,008,333,00 that district could be obligated, up to., to pay if NIDOE lases the
appeal (ar SCHI wihs the appeal )

From: David Shafter <dshafter@lakewoodpiners.org>
Sent: Tuesday, July 2, 2019 3:39 PM

' Tot Michael Inzelbuch <mi¢hael @inzelbuchlaw.com>
Cor Laura Winters <lwinters@lakewoodpiners.org>; Robert Finger <rfinger@lakewoodpiners.org>; Sandra

i <saridra@inzelbuchlaw.com>; Moshe Bender <mbender@lakewoodpiners org>

 

 

Subject; Re: ADDITIONAL FUNDS NEEDED FROM DOE

| agree with the accuracy of the numbers in said document. The SCHI rebill/tultion appeal may not resolved during the
2019-2020 schoal year and even If was, it may still not be the full amount requested. | would recommend not
requesting additional funds for this purpose until the actual amount Is known.

On Tue, Jul 2, 2029 at 3:14 PM Michael Inzelbuch: <michael@Inzelbuchlaw.com> wrote:

Super and NIDOE Monitor ~

Do uw agree with this?
 

 

 

 

 

 

 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 15 of 16 PagelD: 52

As to numbers. ?

Yes or no

As to'It being Included In the 2019-20 school year Budget ?

If not ~ why ?

If not when. ?

From: Robert Finger <cfinger@lakewoodpliners.org>

Sent: Tuesday, July 2, 2019 3:12 PM

To: David Shafter <dshafter@lakewoodpiners.org>; Laura Winters <lwinters@lakewoodpiners.org>; Michael
inzelbuch <michael@inzelouchlaw.cam>; Robert Finger <rfinger@iakowoodpiners.org>
Subject: ADDITIONAL FUNDS NEEDED FROM DOE

 

 

As per our discusslon and review earlier this-afternoon, attached js the agreed upon worksheet detailing needed
additional funding from the DOE.

Roberts. Finger

interim Business-Administrator/Board Secretary
Lakewood Board of Education

200 Ramsey Avenue

Lakewood, NJ 08701

(732)364-2400x7011. |
t

 

Case 3:19-cv-14690-FLW-DEA Document 1-9 Filed 07/03/19 Page 16 of 16 PagelD: 53

finger @lakewoodpiners.arg

David Shafter

CONFIDENTIALITY NOTICE: The information contained th-this communication from the New Jersey Deparinent.of Education is privileged and
confidential and Is Intended for the sole use of the. persons or entitles who are the addressees. If you arc not an intended reciptent of this emat, the

dissemination, distribution, copying or use of the information It contains is strictly prohibited. If you have recelved this communication in error, please
ithnediately contact the me at (732). 364-2400 ext 7027 to’ arrange for the return of this information,

David Shafter

State Manitor

CONFIDENTIALITY NOTICE The Information contained in this communication fromthe New Jersey Department of Education |s privileged. and
confidential and is intended for the sole Use of the persons or entitles Who are the addressees. If you are not an Intended recipient of this email, the
dissemination, distributlon, copying.ar use of the information if contains is strictly prohibited: If you have received this comimunteation In error, please:
immediately contact the me at (732) 364-2100 ext 7027 to arrange for the return of this Information.
